              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES DENNIS,                         :    CIVIL ACTION
                                      :    NO. 18-2689
         Plaintiff,                   :
    v.                                :
                                      :
CITY OF PHILADELPHIA, et al.          :
                                      :
         Defendants.                  :


                               O R D E R


         AND NOW, this 15th day of May, 2019, upon

consideration of Defendants’ Motion to Dismiss (ECF No. 5),

Plaintiff’s response in opposition (ECF No. 6), and the reply

and sur-reply thereto (ECF Nos. 14, 15), and for the reasons set

forth in the accompanying memorandum, it is hereby ORDERED that

Defendants’ Motion to Dismiss (ECF No. 5) is DENIED in part and

GRANTED in part as follows:



         1. Plaintiff’s claims are neither barred by Heck v.

            Humphrey, 512 U.S. 477 (1994), nor the statute of

            limitations.

         2. Defendant detectives are not entitled to qualified

            immunity at this time.

         3. The City of Philadelphia is entitled to qualified

            immunity only insofar as Plaintiff’s claim against

            it seeks recovery for Brady violations; the


                                  1
remainder of the claim against the City will go

forward.

  AND IT IS SO ORDERED.



            /s/ Eduardo C. Robreno
            EDUARDO C. ROBRENO,    J.




                   2
